 Case 1:19-cv-03362-MEH Document 1 Filed 11/27/19 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

MICHELE BROWN AND ANDREW MAIKOVICH

       Plaintiff,

v.

STATE OF COLORADO, COLORADO JUDICIAL BRANCH

       Defendant.

                               NOTICE OF REMOVAL

       Defendant, the Colorado Judicial Branch, by and through its counsel, the

Colorado Attorney General, submits this Notice of Removal. As grounds for removal,

Defendant states as follows:

        The removing party is the defendant in an action recently brought in the State

 of Colorado, City and County of Denver, District Court, case number 2019CV554. In

 that action, Plaintiffs claims that Defendant discriminated and retaliated against

 them in violation of Title VII, 42 U.S.C. § 2000e, et seq. and the Age Discrimination

 in Employment Act, 29 U.S.C. § 621, et seq. (ADEA). Plaintiffs’ Complaint also

 asserts state law claims based on the same fact pattern, including those brought

 under the Colorado Anti-Discrimination Act, C.R.S. § 24-34-402, et seq. (CADA);

 C.R.S. § 13-90-107; and a common-law breach of contract claim.
Case 1:19-cv-03362-MEH Document 1 Filed 11/27/19 USDC Colorado Page 2 of 5




      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331, which grants federal district courts “original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States.” Because

Plaintiffs’ Title VII and ADEA claims present federal questions within this

Court’s original jurisdiction, the action may be removed to this Court pursuant to

28 U.S.C. § 1441(a). The Court further may assert its jurisdiction over the entire

case, as the state law claims fall within this Court’s supplemental jurisdiction. See

28 U.S.C. § 1367(a). The state law claims are based on the same operative series

of facts, and particularly, the CADA claims assert the same legal theories of

discrimination and retaliation based on age, race, and protected conduct.

      A Complaint and a District Court Civil (CV) Case Cover Sheet was filed

with the state court on October 31, 2019. Defendant agreed to waive service on

November 14, 2019. This Notice of Removal, therefore, is filed with this Court

within 30 days after receipt by Defendant of the Complaint in the state court

action.




                                           2
Case 1:19-cv-03362-MEH Document 1 Filed 11/27/19 USDC Colorado Page 3 of 5




      Copies of the District Court Civil Case Cover Sheet and Complaint are

attached as Exhibits A and B. The state court issued a Pretrial Order and a Delay

Reduction Order which are attached as Exhibits C and D. Also, pursuant to

D.C.COLO.LCivR 81.1(b), a copy of the current docket sheet (register of actions)

from the state court action is attached as Exhibit E.

      No hearings in the above-entitled action have been set in the State of

Colorado, City and County of Denver District Court. Undersigned counsel certifies

that the foregoing information is correct and that she has complied with the

requirements of Rule 81.1 of the Local Rules of Practice for the United States

District Court for the District of Colorado.

      WHEREFORE, Defendant requests that the action now pending in the

State of Colorado, City and County of Denver District Court, case number

2019CV554, be removed to this Court and that this Court make and enter such

further orders as may be necessary and proper. Defendant affirmatively states

that this Removal is not a waiver of its sovereign immunity from liability.

         Respectfully submitted this 27th day of November, 2019.

                                      PHILIP J. WEISER

                                      Attorney General

                                      s/ Leslie C. Schulze
                                      ALISON F. KYLES*
                                      Senior Assistant Attorney General
                                      LESLIE C. SCHULZE*
                                      Assistant Attorney General
                                      Civil Litigation & Employment Section
Case 1:19-cv-03362-MEH Document 1 Filed 11/27/19 USDC Colorado Page 4 of 5




                                Attorneys for Defendant

                                1300 Broadway, 10th Floor
                                Denver, CO 80203
                                Telephone: (720) 508-6589
                                (720) 508-6600
                                FAX: (720) 508-6032
                                Email: Alison.kyles@coag.gov
                                leslie.schulze@coag.gov
                                *Counsel of Record
Case 1:19-cv-03362-MEH Document 1 Filed 11/27/19 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I certify that, on November 27, 2019, I served the foregoing NOTICE OF

  REMOVAL upon all the following parties by e-filing with the CM/ECF system maintained

  by the court and by depositing copies in U.S. Mail, addressed to:

         Michele Brown
         Andrew Maikovich
         8195 W. 18th Ave.
         Lakewood, CO 80214


                                              s/ Sally Ott




                                               3
